Citation Nr: 1027166	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  06-38 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina



THE ISSUES

1. Entitlement to service connection for skin cancer, to include 
as secondary to exposure to ionizing radiation.

2. Entitlement to service connection for a skin disorder (claimed 
as actinic keratosis), to include as secondary to exposure to 
ionizing radiation.

3. Entitlement to service connection for hypertension, to include 
as secondary to exposure to ionizing radiation.

4. Entitlement to service connection for a cardiovascular 
disorder (claimed as coronary artery disease with atrial 
fibrillation), to include as secondary to exposure to ionizing 
radiation.


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1957 to October 
1961. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued in October 2005 and May 
2007 by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina.

A hearing was held on May 24, 2010, in Winston-Salem, North 
Carolina, before the undersigned acting Veterans Law Judge 
(VLJ),who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering 
the determination in this case.  A transcript of the hearing 
testimony is in the claims file.

The Board notes that the Veteran had also appealed the denial of 
service connection for tinnitus, hearing loss, and posttraumatic 
stress disorder (PTSD).  However, the RO subsequently granted 
service connection for tinnitus and hearing loss in a June 2008 
rating decision, and during a May 2005 local hearing at the RO, 
the Veteran withdrew his claim for service connection for PTSD.  
Accordingly, these issues no longer remain in appellate status, 
and no further consideration is required.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Reasons for Remand:  To secure outstanding records with the 
claims file and to obtain medical opinions with respect to the 
etiology of the claimed disabilities.

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires VA to assist a claimant in obtaining that evidence. 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that in cases where the veteran's service treatment 
records were unavailable, through no fault of the veteran, as is 
the case here, there is a "heightened duty" to assist the 
veteran in the development of the case. See generally McCormick 
v. Gober, 14 Vet. App. 39, 45-49 (2000); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).

Although cognizant of the delay that will result, the Board finds 
that a remand is necessary.  First, the Board notes that the 
Veteran submitted a waiver of RO consideration for several pieces 
of evidence submitted at his hearing, including VA treatment 
records, a skin disease flyer, an October 2009 letter from Dr. 
J.S., a 2001 letter from Dr. K.A., and supporting documents 
accompanying those letters.  Unfortunately, some of this evidence 
does not appear to be in the claims file.  The skin disease flyer 
is of record, as is the 2001 letter from Dr. K.A.  Although an 
August 2004 letter from Dr. J.S. is in the claims file multiple 
times, the October 2009 letter is not included in the evidence of 
record.  Thus, a remand is necessary so that this evidence may be 
associated with the claims file. 

Second, the Board finds that VA examinations and medical opinions 
are necessary in this case.  Applicable law provides that service 
connection for a condition claimed as due to radiation exposure 
can be established in one of three ways. See Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd. sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997).

First, direct service connection can be established by 
"show[ing] that the disease or malady was incurred during or 
aggravated by service," a task that includes the difficult 
burden of tracing causation to a condition or event during 
service." See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994); 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Second, in the absence of competent medical evidence linking a 
disability to service, there is a lifetime presumption for 
certain enumerated diseases without any requirement that it 
manifest to a specific degree, for those who meet the 
requirements of a radiation exposed veteran who engaged in 
radiation risk activity under § 1112(c)(3) and 38 C.F.R. § 
3.309(d)(3).  In applying this statutory presumption, there is no 
requirement for documenting the level of radiation exposure.  A 
"radiation-exposed" veteran is one who participated in a 
radiation-risk activity.  A "radiation- risk activity" includes 
the onsite participation in a test involving the atmospheric 
detonation of a nuclear device.  "Onsite participation" means 
presence at the test site, or performance of military duties in 
connection with ships, aircraft or other equipment used in direct 
support of the nuclear test, during an official operational 
period of an atmospheric nuclear test. 38 C.F.R. § 3.309(d)(3).  
The diseases referred to in the regulation do not include skin 
cancer, skin disorders, hypertension, or heart disorders. Id.

Finally, other "radiogenic" diseases, such as any form of 
cancer, listed under 38 C.F.R. § 3.311(b)(2), found 5 years or 
more (for most of the listed diseases) after service in an 
ionizing radiation exposed veteran may also be service connected 
if the VA Under Secretary for Benefits determines that they are 
related to ionizing radiation exposure while in service or if 
they are otherwise linked medically to ionizing radiation 
exposure while in service.  "Radiogenic diseases" under this 
regulation do include skin cancer, but not other skin disorders, 
hypertension, or any heart disorder. 38 C.F.R. § 3.311(b).  Other 
claimed diseases may be considered radiogenic if the claimant has 
cited or submitted competent scientific or medical evidence which 
supports that finding. 38 C.F.R. § 3.311(b)(4).

When it has been determined that: (1) a veteran has been exposed 
to ionizing radiation as a result of participation in the 
atmospheric testing of nuclear weapons; (2) the veteran 
subsequently develops a specified radiogenic disease; and (3) the 
disease first becomes manifest during the applicable specified 
time period after exposure, the claim will be referred to the 
Under Secretary for Benefits for further consideration in 
accordance with 38 C.F.R. § 3.311(c).  When such a claim is 
forwarded for review, the Under Secretary for Benefits shall 
consider the claim with reference to 38 C.F.R. § 3.311(e) and may 
request an advisory medical opinion from the Under Secretary of 
Health. 38 C.F.R. §§ 3.311(b), (c)(1). The medical adviser must 
determine whether sound scientific and medical evidence supports 
a conclusion that it is "at least as likely as not" that the 
disease resulted from in- service radiation exposure or whether, 
under § 3.311(c)(1)(ii), there is "no reasonable possibility" 
that the disease resulted from in-service radiation exposure.

In this case, the Defense Threat Reduction Agency (DTRA) has 
confirmed that the Veteran participated in Operation HARDTACK I, 
which was conducted at the Pacific Proving Ground in 1958.  As 
such, he did participate in a radiation-risk activity during his 
period of military service. See 38 C.F.R. § 3.309(d)(3).  

In addition, the Veteran has been shown to have various skin 
disorders, including sebaceous neoplasms and actinic keratoses.  
A private physician also submitted a letter dated in August 2004 
indicating that the Veteran had precancerous lesions on his head 
and neck.  However, it is unclear as to when such disorders first 
manifested and whether skin cancer has developed.  The Board also 
notes that radiation dose estimates have not been obtained.  
Therefore, the Board finds that a remand is necessary to afford 
the Veteran a VA examination, and if skin cancer is found, to 
obtain a radiation dose estimate from DTRA and to refer the case 
to Under Secretary for Benefits for a medical opinion.

Additionally, the Board observes that a July 1965 chest X-ray 
from Dr. P.L.D. indicates that there was a suggestion of minimal 
increased pulmonary hypertension that may have been secondary to 
congestive failure.  This record is the earliest dated record 
related to the Veteran's hypertension and cardiovascular 
disorders.  As the Veteran's service treatment records are 
unavailable and the x-ray reflects a possible cardiopulmonary 
disability within three and a half years after service, the Board 
finds that a VA examination is necessary to determine the nature 
and etiology of any current cardiovascular disorder and 
hypertension.

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the claims file, 
including the hearing transcript and 
associated waiver submitted by the 
Veteran, for any outstanding, relevant 
evidence and locate and associate all such 
evidence with the claims file.  The 
Veteran should be contacted if necessary 
to assist in obtaining this evidence, to 
include authorizing release of any private 
treatment records to VA.  All requests and 
responses, positive and negative, should 
be associated with the claims file.  

A specific request should be made for an 
October 2009 letter from Dr. J.S. and any 
supporting documents.

2.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any skin disorder that may be 
present.  Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file.  It should be noted that the 
Veteran's service treatment records are 
unavailable.  

The examiner should identify all current 
skin disorders.  He or she should 
specifically indicate whether the Veteran 
has skin cancer, and if so, the location 
of that disorder.  For each disorder 
identified, the examiner should state 
whether it is at least as likely as not 
that the disorder is causally or 
etiologically related to the Veteran's 
military service, including his exposure 
to ionizing radiation.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find 
against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

3.  If the VA examiner determines that the 
Veteran has skin cancer, the RO should 
request a radiation dose estimate from the 
DTRA.  The information contained in the 
letter to DTRA should include the 
regulation under which the request is made 
(38 C.F.R. § 3.311); the Veteran's name, 
address, and phone number; the Veteran's 
branch of service and service number; the 
Veteran's social security number; the 
Veteran's organization or unit of 
assignment at the time of exposure; dates 
of assignment at the radiation-risk 
activity; a full description of the duties 
at the radiation risk activity; and, a 
description of the disease claimed, 
including the location of the Veteran's 
skin cancer. See VBA Fast Letter 04-20.

4.  If skin cancer is diagnosed, and after 
dose estimates have been obtained, the 
case should be referred to the Under 
Secretary for Benefits to obtain an 
opinion as to whether sound scientific and 
medical evidence supports the conclusion 
that it is at least as likely as not that 
the Veteran has skin cancer that resulted 
from exposure to ionizing radiation during 
active service.

5.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any cardiovascular disorder 
and hypertension that may be present.  Any 
and all studies, tests, and evaluations 
deemed necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated 
with the claims file, including the July 
1965 chest x-ray.  It should be noted that 
the Veteran's service treatment records 
are unavailable.  

The examiner should identify all current 
cardiovascular disorders.  For each 
disorder identified, including 
hypertension, the examiner should state 
whether it is at least as likely as not 
that the disorder is causally or 
etiologically related to the Veteran's 
military service, including his exposure 
to ionizing radiation.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find 
against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

6.  After completing the above actions, 
the RO should conduct any other 
development as may be indicated as a 
consequence of the actions taken in the 
preceding paragraphs. 

7.  When the development has been 
completed, the case should be reviewed by 
the RO on the basis of additional 
evidence.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the appellant until he is notified. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


